Cook, J.,
delivered the opinion of the court.
The appellant, Proctor & Gamble Distributing Company, instituted this suit against the New Albany Wholesale Grocery Company, appellee, for the balance of thé pur*287cliase price of a car of soap previously sold to appellee, and from a judgment in favor of appellee, defendant, this appeal was prosecuted.
To the appellant’s declaration, the appellee filed its plea of the general issue, and gave notice that it would offer evidence to prove the following facts:
“Defendant gives notice that on the trial of this cause that it will offer to prove that at the time of the purchase of the goods mentioned in the account on file, it was fully understood and agreed between plaintiff and defendant that plaintiff would aid in the sale of the said goods in the territory covered by defendant, and in which it sold goods. That it was the custom of plaintiff to have its salesmen do this character of work. That defendant would not have purchased'said goods, hut- for said agreement and custom.
“That thereafter plaintiff changed its custom in that regard, and-issued notice by circular letter to jobbers of its change of custom in this regard. That plaintiff failed to give any aid in the sale of and distribution of said goods. That plaintiff, because of this change of custom, agreed to take back the goods, and that said goods were destroyed by fire without fault of the defendant, while they were being held by it at plaintiff’s request awaiting orders for disposition of the same.”
It appears from the testimony that at the time the car of soap was sold to appellee, and for a long time prior thereto, it had been the custom of appellant to send its salesmen into the territory served by the jobber handling its products for the purpose of aiding the jobbers in selling the goods purchased from it; that the appellee had previously handled goods purchased from appellant, and was familiar with this custom of appellant; that appellant’s salesman who sold the car of soap promised appellee that he would assist them in disposing of the soap; that during the month of June, 1920, the appellant decided to change this method of doing business, and it gave notice to- the jobbers and retailers that, effective July 1, 1920, it would sell direct to the retail trade instead of through the jobbers; *288that this necessarily put appellant in competition with the jobbers who had products on hand which had been purchased from appellant; that at that time appellee had not sold any of the car of soap purchased from appellant: that when this car of soap was received at New Albany, Miss., a portion of it was unloaded at appellee’s warehouse at that point, and the balance shipped to its store in Pontotoc, Miss.; that these goods remained stored in its storehouse in Pontotoc until the morning of August 8, 1920, when the storehouse and all its contents were destroyed by fire..
C. N. Craig, appellee’s general manager, testified that he received notification of this change of policy on the part of appellant, and that he received a circular letter-from appellant to the effect that its products then in the hands of the jobbers should be held awaiting instructions from it, and that it would take the goods off the jobbers’ hands; that this letter was not answered, and later Mr. Dunn, appellant’s traveling salesman, checked the goods on hand in their store and called his attention to the matter, suggesting that it ought to be settled and that appellant would take the goods back, and that on July 28,1920, he wrote the appellant the following letter:
“We are advised by your Mr. Dunn that it wall be satisfactory for us to return to you all your brands of soap which we have in stock at this place and at Pontotoc, Miss., due to your going direct to the retail trade.
“Before shipping this back to you, however, we should like to have your written authority to do so and we will appreciate your immediate reply with authority to return this soap to you.”
On August 2, 1.920, appellant replied to this letter, but before this reply reached appellee, the goods were destroyed by fire; this letter to appellee being as follows:
“We have in our possesion your letter of July 28th requesting disposition on your stock of Proctor & Gamble products. We shall be very glad to adjust this matter with you, but before any action is taken along this line we ask your indulgence for another week or ten days at least, *289until we can have our Mr. J. B. Oaks interview you and arrange for disposition.
“Assuring you of our hearty co-operation, we remain,” etc.
It further appears from the testimony that on July 26, 1921, the appellant drew a sight draft on appellee for the purchase price of the car of soap, but this draft was returned unpaid; that appellant, through its representatives, endeavored to induce the jobbers to keep the goods which they had on hand when appellant’s selling policy was changed, but when unable to reach a satisfactory adjustment, it took the unsold goods back; that it took back the greater part of the goods which appellee had purchased from it and which had been stored at New Albany. It further appeared without dispute that F. K. Dunn, appellant’s traveling salesman, only had authority to solicit orders for goods and transmit them to appellant for approval.
At the conclusion of the testimony, the appellant requested a peremptory instruction to the jury to find for the appellant, plaintiff, for the reason that the defendant had failed to show that the title to the goods in controversy, after they became the property of the defendant, ever reverted back to the plaintiff.
We think this instruction should have been. granted. There was a consummated sale of the goods, and according to the version of appellee’s own witnesses as to the contents of the letter which they claimed to have received from appellant, it amounted to no more than an offer to accept the return of the goods. This offer was not accepted, and we think the evidence, and especially appellee’s letter of July 28th, and appellant’s reply of August 2d, clearly shows that negotiations for the return of the goods were still pending at the time of the fire, and since no agreement had been reached between the parties, this unfortunate loss must be borne by the one that owned the goods when they were destroyed.
*290The judgment of the court below will therefore be reversed, and judgment entered here for appellant.
Reversed, and judgment here for appellant.

Reversed.